de1*\024513 (Rev. 12/11) Judgment in a Criminal Petty Case

 

Sheet l

 
 
  
   

 

\._e_____. l
UNITED STATES DISTRICT Co r UE@ 2 6 2018 §
SOUTHERN DISTRICT oF CALIFORNIA ` 1

__________,,_.
|Cl C()l.ll~l|

UNITED sTATEs oF AMERICA JUDGMENT IN A 1 MMEOF CN_,I§
v_ (For OH`enses Committed llB o a i‘ » - - - - '

 

  

     
 
  

MARIA ELENA DE LA BARRERA-PACHECO (l) Case Number: 18(3R5{)17__]LS

F ederal Defenders, Inc., by: Jamal S. Muhammad

Defendant's Attomey
REGISTRATION NO. 80581298

E|

THE DEFENDANTI
pleaded guilty to count(S) 1 of the Superseding lnformation

|:l was found guilty on count(s)

   
   

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Numbe_l_‘(s}
8 USC 1325(a)(3) Improper Ent:ry by an Alien (Misdemeanor) l
The defendant is sentenced as provided in this judgmentl
Count(g) (Underlyingflnforlnation) is are m dismissed on the motion of the United States.

 

|] lr is ADJUDGED that

the defendant is hereby committed to the custody of the United States Burcau of Prisons to be imprisoned for a term of time served.

l:l The defendant has been found not guilty on count(s)
|:l Assessrnent: $10

 

Fine waived |:| Forfeiture pursuant to order filed included herein.

s

lT lS ORDERED that the defendant shall notify the United States Artomey for this district within 30 days of any change of name, residence,

 

or mailing address until all fines_ rcstitution, costs. and special assessments imposed by this judgment are fully paid. lf ordered to pay restitution, the

defendant shall notify the court and United States Attorney of any material change in the defendants economic circumstances
December 21, 2018

Date of lmposition of Sentence y
‘ r ¢W/;G/M

ON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

 
   
 

l 8CR5017-JLS

